Citation Nr: 0837709	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The Board remanded the case in February 2008 
in order to comply with VA's duties to notify and assist.


FINDING OF FACT

The veteran's prostate cancer is not related to his active 
military service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he developed prostate cancer 
secondary to his service-connected prostatitis.  More 
specifically, the veteran attributes the development of 
prostate cancer to a procedure that was performed on him in 
1972 called "The Iron Horse."

The veteran underwent a VA examination in July 2005.  The VA 
examiner confirmed that the veteran had prostate cancer, 
which necessitated a radical, retropubic prostatectomy.  The 
examiner also noted the veteran's long history of chronic 
prostatitis.  The examiner concluded that many studies have 
been done on the subject and no studies have shown an 
association between chronic prostatitis and subsequent 
development of adenocarcinoma of the prostate.  A printout 
from the Prostate Cancer Foundation website also recites that 
research shows prostatitis does not make a man any more or 
less likely to develop prostate cancer.

There is no medical evidence to corroborate the veteran's 
claim that his prostate cancer was caused by the hospital 
procedure performed in 1972.  Because the veteran is not a 
medical professional, he is not competent to offer his own 
medical opinions as evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that the claimant did not receive 
timely notice.  The Board remanded the case in February 2008 
to cure the notice defects.  In March 2008, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete claims for service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  This notice also explained how VA 
determines the appropriate disability rating and effective 
date of any grant of service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim and by 
conducting a medical examination.  The claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records, as well as private medical 
records for which the claimant authorized release to VA.  The 
veteran was also examined in connection with this claim, and 
medical opinions were requested.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.





ORDER

Entitlement to service connection for prostate cancer is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


